836 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard L. SUDRANSKI, Plaintiff-Appellant,v.Harry N. WALTERS, Administrator, Veterans Administration,Defendant-Appellee.
No. 87-2615.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Dec. 23, 1987.

Richard L. Sudranski, appellant pro se.
Kenneth Martin Sorenson, Assistant U.S. Attorney, for appellee.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Sudranski's challenge to a Veteran Administration decision for lack of subject matter jurisdiction is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sudranski v. Walters, C/A No. 84-6616 (W.D.Va.  April 29, 1987).


2
AFFIRMED.